
	

114 S903 PCS: To amend the Internal Revenue Code of 1986 to improve access and administration of the United States Tax Court.
U.S. Senate
2015-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 37
		114th CONGRESS1st Session
		S. 903
		[Report No. 114–14]
		IN THE SENATE OF THE UNITED STATES
		
			April 14, 2015
			Mr. Hatch, from the Committee on Finance, reported the following original bill; which was read twice and placed on the calendar
		
		A BILL
		To amend the Internal Revenue Code of 1986 to improve access and administration of the United
			 States Tax Court.
	
	
		1.Amendment of 1986 Code; table of contents
 (a)Amendment of 1986 CodeExcept as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Internal Revenue Code of 1986.
 (b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Amendment of 1986 Code; table of contents. TITLE I—Taxpayer access to United States Tax Court Sec. 101. Filing period for interest abatement cases. Sec. 102. Small tax case election for interest abatement cases. Sec. 103. Venue for appeal of spousal relief and collection cases. Sec. 104. Suspension of running of period for filing petition of spousal relief and collection cases. Sec. 105. Application of Federal rules of evidence. TITLE II—United States Tax Court administration Sec. 201. Judicial conduct and disability procedures. Sec. 202. Administration, judicial conference, and fees. TITLE III—Clarification relating to United States Tax Court Sec. 301. Clarification relating to United States Tax Court.  ITaxpayer access to United States Tax Court 101.Filing period for interest abatement cases (a)In generalSubsection (h) of section 6404 is amended—
 (1)by striking Review of denial in the heading and inserting Judicial review, and
 (2)by striking if such action is brought and all that follows in paragraph (1) and inserting “if such action is brought—
						
 (A)at any time after the earlier of—
 (i)the date of the mailing of the Secretary’s final determination not to abate such interest, or
 (ii)the date which is 180 days after the date of the filing with the Secretary (in such form as the Secretary may prescribe) of a claim for abatement under this section, and
 (B)not later than the date which is 180 days after the date described in subparagraph (A)(i)..
					(b)Effective
 dateThe amendments made by this section shall apply to claims for abatement of interest filed with the Secretary of the Treasury after the date of the enactment of this Act.
				102.Small tax
		case election for interest abatement cases
				(a)In
 generalSubsection (f) of section 7463 is amended— (1)by striking and at the end of paragraph (1),
 (2)by striking the period at the end of paragraph (2) and inserting , and, and
 (3)by adding at the end the following new paragraph:
						
 (3)a petition to the Tax Court under section 6404(h) in which the amount of the abatement sought does not exceed $50,000..
					(b)Effective
 dateThe amendments made by this section shall apply to cases pending as of the day after the date of the enactment of this Act, and cases commenced after such date of enactment.
				103.Venue for
		appeal of spousal relief and collection cases
				(a)In
 generalParagraph (1) of section 7482(b) is amended— (1)by striking or at the end of subparagraph (E),
 (2)by striking the period at the end of subparagraph (F) and inserting a comma, and
 (3)by inserting after subparagraph (F) the following new subparagraphs:
						
 (G)in the case of a petition under section 6015(e), the legal residence of the petitioner, or
 (H)in the case of a petition under section 6320 or 6330—
 (i)the legal residence of the petitioner if the petitioner is an individual, and
 (ii)the principal place of business or principal office or agency if the petitioner is an entity other than an individual..
					(b)Effective
		date
 (1)In generalThe amendments made by this section shall apply to petitions filed after the date of enactment of this Act.
 (2)Effect on existing proceedingsNothing in this section shall be construed to create any inference with respect to the application of section 7482 of the Internal Revenue Code of 1986 with respect to court proceedings filed on or before the date of the enactment of this Act.
					104.Suspension
		of running of period for filing petition of spousal relief and collection
		cases
				(a)Petitions for
		spousal relief
					(1)In
 generalSubsection (e) of section 6015 is amended by adding at the end the following new paragraph:
						
							(6)Suspension of
 running of period for filing petition in title 11 casesIn the case of a person who is prohibited by reason of a case under title 11, United States Code, from filing a petition under paragraph (1)(A) with respect to a final determination of relief under this section, the running of the period prescribed by such paragraph for filing such a petition with respect to such final determination shall be suspended for the period during which the person is so prohibited from filing such a petition, and for 60 days thereafter..
					(2)Effective
 dateThe amendment made by this subsection shall apply to petitions filed under section 6015(e) of the Internal Revenue Code of 1986 after the date of the enactment of this Act.
					(b)Collection
		proceedings
					(1)In
 generalSubsection (d) of section 6330 is amended— (A)by striking appeal such determination to the Tax Court in paragraph (1) and inserting petition the Tax Court for review of such determination,
 (B)by striking Judicial review of determination in the heading of paragraph (1) and inserting Petition for review by tax court,
 (C)by redesignating paragraph (2) as paragraph (3), and
 (D)by inserting after paragraph (1) the following new paragraph:
							
								(2)Suspension of
 running of period for filing petition in title 11 casesIn the case of a person who is prohibited by reason of a case under title 11, United States Code, from filing a petition under paragraph (1) with respect to a determination under this section, the running of the period prescribed by such subsection for filing such a petition with respect to such determination shall be suspended for the period during which the person is so prohibited from filing such a petition, and for 30 days thereafter, and.
						(2)Effective
 dateThe amendments made by this subsection shall apply to petitions filed under section 6330 of the Internal Revenue Code of 1986 after the date of the enactment of this Act.
					(c)Conforming
 amendmentSubsection (c) of section 6320 is amended by striking (2)(B) and inserting (3)(B).
				105.Application
		of Federal rules of evidence
				(a)In
 generalSection 7453 is amended by striking “the rules of evidence applicable in trials without a jury in the United States District Court of the District of Columbia” and inserting the Federal Rules of Evidence.
				(b)Effective
 dateThe amendment made by this section shall apply to proceedings commenced after the date of the enactment of this Act and, to the extent that it is just and practicable, to all proceedings pending on such date.
				IIUnited States Tax Court administration
			201.Judicial
		conduct and disability procedures
				(a)In
 generalPart II of subchapter C of chapter 76 is amended by adding at the end the following new section:
					
						7466.Judicial
		  conduct and disability procedures
							(a)In
 generalThe Tax Court shall prescribe rules, consistent with the provisions of chapter 16 of title 28, United States Code, establishing procedures for the filing of complaints with respect to the conduct of any judge or magistrate judge of the Tax Court and for the investigation and resolution of such complaints. In investigating and taking action with respect to any such complaint, the Tax Court shall have the powers granted to a judicial council under such chapter.
							(b)Judicial
 councilThe provisions of sections 354(b) through 360 of title 28, United States Code, regarding referral or certification to, and petition for review in the Judicial Conference of the United States, and action thereon, shall apply to the exercise by the Tax Court of the powers of a judicial council under subsection (a). The determination pursuant to section 354(b) or 355 of title 28, United States Code, shall be made based on the grounds for removal of a judge from office under section 7443(f), and certification and transmittal by the Conference of any complaint shall be made to the President for consideration under section 7443(f).
							(c)Hearings
								(1)In
 generalIn conducting hearings pursuant to subsection (a), the Tax Court may exercise the authority provided under section 1821 of title 28, United States Code, to pay the fees and allowances described in that section.
								(2)Reimbursement
 for expensesThe Tax Court shall have the power provided under section 361 of such title 28 to award reimbursement for the reasonable expenses described in that section. Reimbursements under this paragraph shall be made out of any funds appropriated for purposes of the Tax Court..
				(b)Clerical
 amendmentThe table of sections for part II of subchapter C of chapter 76 is amended by adding at the end the following new item:
					Sec. 7466. Judicial conduct and disability
		  procedures..
				(c)Effective
 dateThe amendments made by this section shall apply to proceedings commenced after the date which is 180 days after the date of the enactment of this Act and, to the extent just and practicable, all proceedings pending on such date.
				202.Administration,
		judicial conference, and fees
				(a)In
 generalPart III of subchapter C of chapter 76 is amended by inserting before section 7471 the following new sections:
					
 7470.AdministrationNotwithstanding any other provision of law, the Tax Court may exercise, for purposes of management, administration, and expenditure of funds of the Court, the authorities provided for such purposes by any provision of law (including any limitation with respect to such provision of law) applicable to a court of the United States (as that term is defined in section 451 of title 28, United States Code), except to the extent that such provision of law is inconsistent with a provision of this subchapter.
						7470A.Judicial
		  conference
							(a)Judicial
 conferenceThe chief judge may summon the judges and magistrate judges of the Tax Court to an annual judicial conference, at such time and place as the chief judge shall designate, for the purpose of considering the business of the Tax Court and recommending means of improving the administration of justice within the jurisdiction of the Tax Court. The Tax Court shall provide by its rules for representation and active participation at such conferences by persons admitted to practice before the Tax Court and by other persons active in the legal profession.
							(b)Registration
 feeThe Tax Court may impose a reasonable registration fee on persons (other than judges and magistrate judges of the Tax Court) participating at judicial conferences convened pursuant to subsection (a). Amounts so received by the Tax Court shall be available to the Tax Court to defray the expenses of such conferences..
				(b)Disposition of
 feesSection 7473 is amended to read as follows:  7473.Disposition of feesExcept as provided in sections 7470A and 7475, all fees received by the Tax Court pursuant to this title shall be deposited into a special fund of the Treasury to be available to offset funds appropriated for the operation and maintenance of the Tax Court..
				(c)Clerical
 amendmentsThe table of sections for part III of subchapter C of chapter 76 is amended by inserting before the item relating to section 7471 the following new items:
					Sec. 7470. Administration.Sec. 7470A. Judicial
		  conference..
				IIIClarification relating to United States Tax Court
 301.Clarification relating to United States Tax CourtSection 7441 is amended by adding at the end the following: The Tax Court is not an agency of, and shall be independent of, the executive branch of the Government..
			
	April 14, 2015Read twice and placed on the calendar